MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO; y de la otra parte JINZHAO MINING PERU S.A. identificada con R.U.C. N*
20520694839, con domicilio en Av. República de Colombia N* 791, oficina 604, distrito de San
Isidro, Lima, debidamente representada por su Gerente General, el señor SUN FUBAO,
identificado con Carné de Extranjería N* 000588850, según poder inscrito en el Asiento C0001
rectificado por el Asiento DO001 de la Partida N* 12260526 del Registro de Personas Jurídicas
de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 425-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 26 de setiembre de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 16 de octubre de 2012

1

EWESTADO EL AVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) JINZHAO MINING PERU S.A. identificada con R.U.C. N* 20520694839, con
domicilio en Av. República de Colombia N* 791, oficina 604, distrito de San Isidro, Lima,
debidamente representada por su Gerente General, el señor SUN FUBAO, identificado con
Carné de Extranjería N* 000588850, según poder inscrito en el Asiento CO001 rectificado por
el Asiento DOOO1 de la Partida N* 12260526 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo Ill.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N% 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 06 de junio de 2012 la suscripción del Contrato de
Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'638,000.00 (Un Millón Seiscientos Treinta y Ocho
Mil y 00/100 Dólares Americanos), para el periodo comprendido entre los meses de octubre de
2012 hasta diciembre de 2012

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 425-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 26 de setiembre de 2012, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución
¿A
Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
e

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 16 días del mes de octubre de dos mil doce.

)

/

EL ESTA!

SOS
000'8e9'L 005'909 000'815 00s'eLs “IWLOL El
000'6 000'e 000'E 000'£ “soJmBas ap soloas Ñ
000 , . : oayelado SE
pala 000'04 000'0L 000'01 ¡euosiad Á sauoneje]sul ap enuejibin Á pepunBas ap sorimes
DOS: 00S 005 "so¡puaou1esuos Á ¡ensnpul pepunbas ap soiines
" 5 a “¡eoyes ejuojaja]
mada jee [000 9 Pe) UOIDE9/UNLOI USÁN[OUI 'SAUOIDEINUNUIOI SP SONDIAMIG
00s'0L 00S 000's PONPUJOJUl 9 SEUIASIS DP SOLIMIS
000'z 00s 000'L sOne|eJidsoy so9Ipau sotoas
SOJUSWedules ap UOIDan]suo)|
000'0€ 000'0L 000'0L 000'01 e] Á voneJodxa ap sapepinoe sel esed sonese9au sonsiuiuns
Á sajevajew “odinba “eveumbeu '¡euosiad ap apodsues].
a E z . UOeJo¡dxa ap Sepepianoe se] ejed sonesaoau sodimba
900/08 200/01 000/04 000'0) Á so¡n9Jyaa 'eueumbeu ap OJerpuBul, OJUSIWepuane O Ja]Imbjy|
“eJauu
000'sL 000's 000'S 000'S uoreJo¡dxe ep sepepiayoe sej ua opez1yn odinba Á eueumbew
2p uorejedas Á ojuanuIuayuel 'uologadsul ap sooIas
000'091'L 000'0Sp 000'05€ 000'0S€ eJaulu UQIOBJO¡dxa ap SAPepinoe se] e SOPeunsap senoypne
Á sajeladsa so9/u99) SOIPNISa “BLJOJINSUOI "BLJOSASE AP OIDIMIIS
E E a . “oJ93X01d [9P JEIMHL 19p.
000'EL 000's 000'p 000'p onyesado ¡euosiad ¡ap uorejuauye Á ojuanueloje ap sotoinias
o . . . . eJal
000'80€'1 005 '96p 000'80p 00S'£0b UO!9BIO/dX3 SP PEPIANOY E] E SOPEINDUIA SOLIS SONO
s . . A Ta
000'081 000'09 000:09 000.09 *enBe 'sojans 'sajesaultu ap sisipeuy) onoje1oqe7 ep señesuz
0 “(BAISNIJAH 0J0Y)
Psi9Aay UOIDBInoI1) ap Á BUNuBweIg UOIDeJOJ1ag ap sotoinas
“(S290) ap BOLUPIaW
000'0s! 000'05 000'05 000'05 'sea/9e seyeJBoJoy “eonoueI1boJoj UOI9NINSI "SODBO|OJPIY
"sooyesbesau “sooye1Bo1ed sÁnjouy) soomuosjosB Á soobojoas
000'08€ 000'01L 000011 000'0LL :eJ19U! UO!9eJO/dx3 Sp SAUOJDEIAAD SP SOLDIMOS
SOIDIAYIS
9IQUISI91g 9IQUISIAON 214NJ9O
“IWLOL ZLOz SIOVOIALLOV

(soue9uawy sojejog uz)
107 30 3Y8MW3I910 Y 398N19O 30
NOI9VYO1dX3 N3 SINOISYJANI 30 VAVIDONOYO

"VS NY3A DNINIA OVHZNIP
¡oxauy
ANEXO ll

+ NORMAS LEGALES

475249

N| SUBPARTIDA [DESCRIPCION
NACIONAL

45| 9027.30.00.00

ESPECTRÓMETROS, ESPECTROFOTÓMETROS |
UTILICEN|

IY ESPECTRÓGRAFOS QUE
RADIACIONES ÓPTICAS (UV, visibles, 18),

LOS DEMÁS INSTRUMENTOS Y APARATOS|
PARA MEDIDA O CONTROL DE TENSIÓN,
INTENSIDAD, RESISTENCIA O POTENCIA, SIN
DISPOSITIVO REGISTRADOR.

25] KI

ll. SERVICIOS

a) Servicios de Operaciones de Exploración Minera
- Topográfica y geodésicos

* Geokgwos y qeclécicos (nee petoguficos. minergros
hidrológicos, reshlación fotogramétnca, fologralías aéreas, mecánica de
bio
- Servicios geofisicos y geoquímacos (incluye ensayes)
- Servicios de perforación diamantina y de circulación reversa (roto
percusiva)
- Semicios aerotopográficos
- Senicios de interpretación multiespectal de imágenes ya sean satelitales
0 equipos aerotransportados
- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)
E Otros Servicios Vinculados a las Actividades de Exploración
nera
- Servicio de alojamiento y almentación del personal operativo del Thular
del Proyecto

- Servicio de asesoria, consukoria, estudios técnicos especiales y audilrias
estados alas actividades de exploración minera.

- Serios de diseño construcción, montaje industnal, eléctrico y mecánico,
armado y desamado de maquinarias y equipo necesano para las
actividades dela exploración minera

- Servicios de inspección, mantenimiento y reparación de maquinaria y|
equipo ublizado en las actvidades de exploración minera

- Alquiler o arendamiento financiero de maquinaria, vehículos y ecupos
necesarios para las actividades de exploración

- Transporte de personal. maquinana, equipo, materiales y suministros
necesarios para las actvidades de exploración y la construcción de
campamentos

- Servicios médicos y hospitalarios
Servicios relacionados con la protección ambiental

- Sercios de sistemas e informática

- Senicios de comunicaciones, incluye comunicación radial, teletonía
satelital

Servicios de seguridad industrial y contrancendos

- Sercios de seguridad y vigilancia de instalaciones y personal operativo.
- Servicios de seguros

- Servicios de rescate, aurilo

845106-1

RESOLUCIÓN MINISTERIAL
N* 425-2012-MEM/DM

Lima, 20 de setiembre 2012
CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modíficada por la
Ley N? 27662, que dispone la devolución del Impuesto General
alas Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración:

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energia y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la ista general de los bienes y semclos cuya acquisicón
otorgará el derecho a la devolución definitiva del Impuesto
General a as Ventas e Impuesto de Promoción Municipal

Que, por Escrito N? 2196001, JINZHAO MINING
S.A, solicitó al Ministerio de Energía y Minas la suscripción de
un Contrato de Inversión en Exploración, adjuntando la lista
de bienes y servicios cuya adquisición le otorgará el derecho
ala devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N" 182-2012-EF/15.01 de fecha 14 de agosto
de 2012, emitió opinión favorable a la lista de bienes y
servicios presentada por. JINZHAO MINING PERU S.A

considerando que la lista presentada por la citada empresa
coincide con los bienes y servicios aprobados por el
Decreto Supremo N* 150-2002-EF, adecuada al Arancel
de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas:

Da conformidad con lo dispuesta en el inciso c) del arto
6 del to de la Ley N* 27623, aprobado por
Sacra PM OeZ2002ER y e arlcuo 9 del Recameno de

Organización y Funciones del Minisiero de Energía y Minas,

aprobado por Supremo N* 031-2007-EM;

SE RESUELVE:

Articulo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de JINZHAO MINING PERU S.A. durante
la fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial

Regístrese, comuniquese y publíquese.
JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM

JINZHAO MINING PERU S.A.
l BIENES
we] sueparTIDA [DESCRIPCION
NACIONAL
1 2508.10.00.00  BENTONITA
2 32905000 PREPARACIONES PARA FLUIDOS DE
PERFORACIÓN DE POZOS (LODOS')
3 398906000 PROTECTORES ANTÍRRUIDOS DE MATERIA
PLÁSTICA
4 B4DI.AO00.00 CALZADO CON PUNTERA METÁLICA DE
| PROTECCIÓN
$5 6506:1000.00 CASCOS DE SEGURIDAD
[6 7228800000 BARRAS HUECAS PARA PERFORACIÓN DE
ACEROS ALEADOS O SIN ALEAR.
[7 7304220000 TUBOS DE PERFORACIÓN DE ACERO
INOXIDABLE
8 7304230000 LOS DEMÁS TUBOS DE PERFORACIÓN
9  B207.1310.00  TRÉPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET.
10. 8207.1320.00 BROCAS CON PARTE OPERANTE DE CERMET
MM 8207.13:30.00  BARRENAS INTEGRALES CON PARTE OPERANTE
DE CERMET.
12 B207.1390.00 LOS DEMÁS ÚTILES CON PARTE OPERANTE OE
CERMET.
13 8207.19:10.00 — TRÉPANOS Y CORONAS EXCEPTO DE CERMET.
14 8207192100. BROCAS DIAMANTADAS EXCEPTO DE CERMET
15 8207192900 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS
16 8207.19:30.00  BARRENAS INTEGRALES.
17 8207.19.80.00 LOS DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.
18 8207.90.00.00 LOS DEMÁS ÚTILES INTERCAMBIABLES.
19 BA3O41.0000 LAS DEMÁS MÁQUINAS DE SONDEO O

PERFORACIÓN AUTOPROPULSADAS.

LAS” DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS

20 B430.49.00.00

21 B431.43,10.00  BALANCINES.

22  B431:43.90.00 LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41
U 8430 49

23 BSI761.00.00 ESTACIONES BASE

24 B5176290.00 LOS DEMAS APARATOS PARA LA RECEPCIÓN
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
DE VOZ, IMAGEN U OTROS DATOS.

25 8523492000 SOPORTES ÓPTICOS GRABADOS PARA
REPRODUCIR IMAGEN O IMAGEN Y SONIDO.

26  852349.90.00 LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 8704211010 CAMIONETAS PICK-UP DE ENCENDIDO POR
COMPRESIÓN ENSAMBLADAS CON PESO TOTAL:
CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537
TOIESEL

28 8705200000 CAMIONES AUTOMÓVILES PARA SONDEO O
PERFORACIÓN

¿ NORMAS LEGALES

475250
N*| SUBPARTIDA | DESCRIPCION
NACIONAL

29 9006300000 CAMARAS ESPECIALES PARA FOTOGRAFÍA
SUBMARINA O AÉREA EXAMEN MÉDICO DE
ORGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL,

30 9011:10.00000 MICROSCOPIOS ESTEREOSCÓPICOS

31 90M20.00.00 LOS DEMAS MICROSCOPIOS — PARA
FOTOMICROGRAFÍA CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

32 9012.10.00.00 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,
DIFRACTÓGRAFOS.

33 9014 20.00.00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS).

24 9014 80.0000 LOS DEMÁS INSTRUMENTOS Y APARATOS DE

NAVEGACIÓN.

35 9015:1000.00  TELEMÉTROS.

36 9015201000 TEODOLITOS

37 9015202000  TAQUÍMETROS

38 9ON5300000 NIVELES

39 9015401000 — INSTRUMENTOS YAPARATOS DE FOTOGRAMETRÍA,
ELÉCTRICOS O ELECTRÓNICOS.

40 9015409000 LOS DEMÁS INSTRUMENTOS Y APARATOS DE

FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS
41 3015801000 LOS OEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA
LOS_ DEMÁS INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS.
PARTES Y ACCESORIOS.
LOS DEMÁS APARATOS RESPIRATORIOS Y
MASCARAS ANTIGÁS, EXCEPTO LAS MASCARAS
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO
FILTRANTE AMOVIBLE
ESPECTRÓMETROS, ESPECTROFOTÓMETROS
Y ESPECTRÓGRAFOS QUE UTILICEN RADÍA-
CIONES ÓPTICAS (UV, visibles, IR)
LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O POTENCIA, SIN DISPOSITIVO
REGISTRADOR.

42 9015809000

43 901590.0000
44 9020.00.0000

45 9027 30.00.00

45 9030330000

ll. SERVICIOS.

a) Servicios de Operaciones de Exploración Minera
Topográficos y geodésicos
Geológicos y geotécnicos (mcluye petrográfcos, mineragráficos,
hrologicos, restlución fologramétnca, foogralias atreas, mecánica de
10cas)
Servicios geofisicos y geoquímicas (Incluye ensayos)

. Seroos de perforación diamantna y de caculación reversa (roto
percusiva)
Servicios aerotopográficos

. Servicos de mterpretacón muliespectra de imagenes ya sean sateltales
o exupos aerotransportados

- Ensayes de laboratorio (anáásis de minerales, suelos, agua, ete)
b) Otros Servicios Vinculados a las Actividades de Exploración
Minera
Servico de alopamiento y almentación del personal operativo del Titular
del Proyecto

Servicio de asesoría, consultoria, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera
Seraos de diseño, constucción, montape industrial, eléctico y

-. mecánico, armado y desarmado de maquinanis y equipo necesario para
las actrdades de la exploración minera

. Serveos de mspección, manterumiento y reparación de maquinaria y
xulo ublizado en las actividades de exploración mnera

Alquier o arrendamuento financiero de maqumana. vehicwos y equipos
necesanos para las actvidades de exploración
Transporte de personal, maquinana. equipo, materales. y suministros

- necesanos para las aciidades de exploración y la construcción de
campamentos

- Servios médicos y hosptalarios

- Serioos relacionados con la protección ambiental

- Senioos de sistemas e informática

- Servicios de comunicaciones, incluye comunicación radial telefonía
sateital

- Servioos de seguidad industral y contancendos

- Serncos de segundad y vigilancia de mstalaciones y personal operativo

- Serios de seguros
Séroos de rescate, auxdio

845107-1

Aprueban transferencia de bienes y
activos obtenidos de ejecución de
proyecto a favor de la Municipalidad
Provincial de Santiago de Chuco

RESOLUCIÓN MINISTERIAL
N” 427-2012-MEM/DM

Lima, 20 de setiembre de 2012
CONSIDERANDO:

Que, mediante Decreto Legislativo N* 996, se
incorpora los recursos de los programas de carácter social
provenientes de los procesos de promoción de la inversión
privada, en la Fuente de Financiamiento, Donaciones
y Transferencias, y los transfiere a un “Fondo Social”
constituido por una persona jurídica sin fines de lucro;

Que, al amparo de lo establecido en el Decreto
Legislativo N* 996, el 05 de junio del 2009 se suscribió
el Convenio de Transferencia de Recursos y Otros entre
la Persona Juridica sin Fines de Lucro Asociación Civil
Fondo Social Alto Chicama, como titular del Fondo Social,
derivado de las actividades relacionadas con los procesos
de promoción de la inversión privada del proyecto Alto
Chicama; y el Estado Peruano, debidamente representado
por la Agencia de Promoción de la Inversión Privada -
PROINVERSIÓN:

Que, el Decrelo Legislativo N” 996 establece el régimen
aplicable a la utilización de los recursos provenientes
de los procesos de promoción de la inversión privada
destinados a la ejecución de programas de carácter social,
consistentes en proyectos de desarrollo sostenible en
beneficio de la población ubicada en la zona de influencia
del proyecto promovido;

Que, los literales a) y b) del numeral 1 del artículo 8*
del Reglamento del Decreto Legislativo N* 996, aprobado
por Decreto Supremo N? 082-2008-EF, establecen como
primera prioridad del destino de los recursos del Fondo
el desarrollo de capacidades humanas y provisión de
servicios básicos que contribuyan a reducir los niveles de
desnutrición en la población infantil, elevar los estándares
de calidad de la educación y la salud, aumentar la provisión
de servicios de saneamiento, entre otros, mediante: a) la
implementación de obras de infraestructura básica en
educación, salud, energía eléctrica, agua y saneamiento; y,
b) equipamiento, mantenimiento, reparación y rehabilitación
de centros de salud y educativos;

Que, el artículo 5” del Decreto Legislativo N* 996,
concordante con el artículo 22* del Decreto Supremo N* 082-
2008-EF, establece que condluida la ejecución del respectivo
proyecto de carácter social, se procederá a su transferencia
on favor de las entidades beneficiarias públicas y privadas
sin fines de lucro. Indica asimismo que, en tales casos,
dichas entidades serán determinadas mediante Resolución
Ministerial del sector al que la persona juridica mencionada
haya identificado que le corresponda dicha transferencia;

Que, la Asociación Civil Fondo Social Alto Chicama,
mediante Carta N” 1563-2012-ACFSACH con registro de
ingreso N' 2221737 recibida el 13 de agosto de 2012, ha
comunicado que el proyecto “Instalación del Sistema de
Electrificación en media tensión MRT 22.9 KV y sistema
de medición domiciliaria para los caseríos de Caypanda,
Imball, Punchaypampa y Carabamba, Provincia de
Santiago de Chuco - La Liberiad” se encuentra culminado
y que será transferido a favor de la Municipalidad Provincial
de Santiago de Chuco;

Que, en consecuencia, la referida Asociación Civil
solicita se emita la Resolución Ministerial a través de la
cual se apruebe dicha transferencia, de conformidad con lo
establecido en el Artículo 5* del Decreto Legislativo N* 996;

Que, mediante Oficio N* 161-2012MPSCH-A, la
Municipalidad Provincial de Santiago de Chuco ha
expresado su conformidad respecto de la transferencia

proyecto “Instalación del Sistema de Electrificación
en media tensión MRT 22.9 KV y sistema de medición
domiciliaria para los caserios de Caypanda, Imball,
Punchaypampa y Carabamba, Provincia de Santiago de
Chuco - La Libertad”;

Deconformidadcon!lodispuestoenelDecretoLegislativo
N? 996, Decreto Legislativo que aprueba el régimen
aplicable a la utilización de los recursos provenientes de
los procesos de promoción de la inversión privada en la
ejecución de programas sociales; el Decreto Supremo N*

ANEXO ll!
JINZHAO MINING PERU S.A.

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS

1 FELINO 010649708 1000
2 FELINO 10 010529508 200
3 FELINO 2 010528708 100
4 FELINO 3 010528808 800
5 FELINO 4 010528908 600
6 FELINO 5 010529008 1000
7 FELINO 6 010529108 1000
8 FELINO 7 010529208 600
9 FELINO 8 010529308 1000
10 FELINO 9 010529408 1000
1 KARINA 2010 010131810 1000
12 KARINA CINCO 010169710 1000
13 KARINA CUATRO 010169610 1000
14 KARINA DOS 010146010 1000
15 KARINA SEIS 010169810 1000
16 KARINA SIETE 010169910 700
v KARINA TRES 010169510 1000
18 RETOZO 101 010226194 1000
19 RETOZO 102 010226294 1000
20 RETOZO 85 010224594 1000
21 RETOZO 86 010224694 1000
22 RETOZO 90 010225094 1000
23 RETOZO 91 010225194 1000
24 RETOZO 92 010225294 1000
25 RETOZO-50 010327993 1000

